Citation Nr: 0909549	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-20 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a depressive 
disorder, including as secondary to hepatitis C.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from July 1976 to March 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


REMAND

On his June 2007 VA Form 9 Appeal, the veteran indicated that 
he wanted a hearing before the Board.  The Veteran was 
scheduled for a Travel Board hearing at the Pittsburgh, 
Pennsylvania RO on May 8, 2008.  The Veteran failed to appear 
at his scheduled hearing, but on May 20, 2008, he submitted a 
statement indicating that he had missed the hearing due to 
health difficulties.  The Veteran requested that he be 
rescheduled for a hearing, the request was granted and the 
case was remanded to the RO.  In January 2009, the Veteran 
was scheduled for a video conference Board hearing by the RO, 
and the case was returned to the Board.  Upon receipt of 
notification of the videoconference hearing, the Veteran 
submitted a response declining the videoconference hearing 
and indicating his preference to wait for a Travel Board 
hearing.  Since Travel Board hearings are scheduled by the 
RO, the case is REMANDED to the RO via the Appeals Management 
Center for the following action:

The Veteran should be scheduled for a 
Board hearing at the RO in accordance 
with the docket number of his appeal.


							(CONTINUED ON NEXT PAGE)



By this remand, the Board intimates no opinion as to any 
final outcome warranted.  
No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




